Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 26 April 2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Homlish on 7 May 2021.

The application has been amended as follows: 
In claim 6, lines 3-5, “and a mounting flange positioned on top of and extending from the neck bore, the mounting flange” has been changed to --and the mounting flange-- because the recitation of the mounting flange on the neck bore is now in claim 1.
In claim 15, lines 1-2, “a lock plate mounted to the stem member and” has been deleted because the recitation is now in claim 1.
In claim 15, lines 4-5, “a lower surface of the lock plate” has been changed to --the bottom surface of the lock plate-- to refer to the same bottom surface on 
In claim 17, line 1, the dependency has been changed from “claim 16” to --claim 1-- because claim 16 has been cancelled.
In claim 17, lines 1-2, “a first position” has been changed to --the first position-- because claim 1 now introduces the first position.
In claim 18, line 2, “a second position” has been changed to --the second position-- because claim 1 now introduces the second position.
In claim 20, line 1, the dependency has been changed from “claim 16” to --claim 1-- because claim 16 has been cancelled.
In claim 20, lines 1-2, “a first position” has been changed to --the first position-- because claim 1 now introduces the first position.
In claim 58, line 1, the dependency has been changed from “claim 40” to --claim 57--. 

Allowable Subject Matter
Claims 1-15, 17-21, 23-25, 27, 34, and 37-61 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 1, a floating ball valve in which the mating surface on the top of the mounting flange includes a groove that the abutment protrusion extending from the bottom of the lock plate can move, wherein the groove extends between first and second walls against which the abutment protrusion can be alternatively rotated to define two respective positions; 
with regard to claims 34 and 37, a bidirectional floating ball valve with a second seal between the outer surface of the second seat carrier and an inner surface of the seal retainer; and
with regard to claim 54, a floating ball valve comprising a face seal integral to the first seat carrier or the integral to the body member, wherein the face seal provides a seal between the first seat carrier and the body member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
LeBlanc et al. (US 2007/0007483) discloses in Figs. 3-7 a bidirectional ball valve with a floating ball member (Figs. 7A-C) comprising a first seal 315 providing a first seal between an outer surface of the second seat carrier 311 and an inner surface of the body bore of the body member 350, but lacks a second seal between the outer surface of the second seat carrier 311 and an inner surface of the seal retainer (comprising either of rings 342, 343, and spacer 360).  Runyan teaches in Figs. 1-4 a second seal 128 between the outer surface of a second seat carrier 104 and an inner surface of a seal retainer 102, wherein the second seal 128 biases the second seat carrier 104 toward the ball member 78 (col. 5, lines 53-65) similar to the wave spring 314 disclosed by LeBlanc.  However, it is not believed to be obvious to modify the wave spring disclosed by LeBlanc to be a biasing seal as taught by Runyan because it is not clear whether the seal can provide as much of a biasing force as the wave spring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753